This case is ruled by Savitt v. L.  F. Construction Co.,and New Jersey Manufacturers Casualty Insurance Co., decided at the current term of this court, 124 N.J.L. 173.
Since the award of compensation to the injured employe here exceeded the amount of the recovery from the third party tortfeasor, the attorney's fee allowed in the ascertainment of the amount of the credit was in accordance with the statute.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, CASE, DONGES, HEHER, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — None.